Citation Nr: 0602141	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which assigned an initial rating of 30 percent for 
PTSD.

In June 2005, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD of 70 percent, 
but not higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
the initial evaluation of a disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through letters dated in 
April 2003 and August 2005, and the Statement of the Case and 
Supplemental Statements of the Case, the veteran has been 
informed of the criteria for evaluating his PTSD, the 
evidence and information required from him, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board notes, however, that in the October 2005 informal 
hearing presentation, the veteran's representative 
specifically requested that this case be remanded so that the 
veteran could obtain and submit a statement from his employer 
with respect to his occupational impairment.  There was no 
suggestion that such a statement currently exists or is in 
the possession of the veteran.  The request appears to be 
aimed specifically at obtaining a remand and readjudication 
of the claim by the RO.  The Board observes that, in the more 
than 60 days since the October 2005 informal hearing was 
submitted, the veteran has had ample time to obtain and 
submit a statement from his employer if he believes that this 
would support his claim.  To date, he has not done so.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Indeed, it is unclear from the representative's argument what 
benefit such a statement might have in this case beyond 
bolstering "the veracity of the veteran concerning his work 
circumstances."  As will be discussed in more detail below, 
the Board does not question the veracity of the veteran's 
statements concerning his work circumstances, nor the 
credibility of his statements in general.  Accordingly, the 
Board rejects the request for an additional remand.  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After a review of the evidence and the pertinent provisions 
of the rating schedule, the Board finds that the 
manifestations of the veteran's PTSD meet the criteria for a 
70 percent rating and do not more nearly approximate the 
criteria for a 100 percent rating.  

The Board's determination that the criteria for a 70 percent 
rating are met is based on evidence showing occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood.  
However, of primary significance in the Board's analysis is 
the finding of the August 2005 VA examiner that the veteran's 
social adaptability and interactions with others are 
"severely impaired" due to his problems with irritability, 
depression and desire to isolate.  And, in addition, his 
flexibility, adaptability and efficiency in an industrial 
environment were also found to be "severely impaired" due 
to his problems with irritability and desire to isolate and 
decreased concentration and memory.  The examiner stated 
that, "I would estimate his overall level of disability at 
this time to be in the severe range."  

The Board acknowledges that words such as "severe" are not 
defined in the VA Schedule for Rating Disabilities [or in the 
DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board also acknowledges that terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

While a description of the veteran's symptomatology as severe 
does not directly correspond to the criteria for a 70 percent 
rating, or any other rating, logic dictates that severe 
impairment exceeds that contemplated by the descriptions used 
for the 30 percent level, such as "occasional decrease in 
work efficiency" and "generally functioning 
satisfactorily," as well as the descriptions used for the 50 
percent level, such as "reduced reliability and 
productivity."  

The Board further finds that the veteran's reported 
symptomatology is consistent with the type and degree of 
symptoms enumerated for the 70 percent level.  Among those 
criteria is suicidal ideation.  The August 2005 examiner 
reported that the veteran has periodic suicidal thoughts.  VA 
outpatient treatment notes also support this criterion.

The evidence consistently notes depression affecting the 
ability to function independently, appropriately and 
effectively.  The veteran reported to the August 2005 
examiner that there are times he is so depressed that he lays 
down and forgets to take a shower before going to bed and 
does not have the motivation to get back up.  He stated in 
his June 2003 VA Form 9 that he becomes angry with his wife 
for no reason and that he now has to sleep alone for fear he 
will choke her.  The October 2003 examiner found the 
veteran's mood to be dysphoric.  While there is no evidence 
to suggest that the veteran suffers true panic attacks, he 
has reported hypervigilance and an increased startle 
response.  He also reported in a November 2002 VA outpatient 
note that he does not drive much anymore because of anxiety. 

The evidence is consistent with neglect of personal 
appearance and hygiene.  As noted above, the veteran 
sometimes forgets to bathe before he goes to bed.  He stated 
to the August 2005 examiner that his wife has to fuss with 
him to get him to shave.  Indeed, on objective examination, 
the veteran was noted to be dressed in a somewhat dirty work 
uniform, and to be unshaven.

The evidence is consistent with a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The August 2005 examiner noted that while the 
veteran has worked for the same company on a full-time basis 
since 1977, he has only been able to continue to work because 
he is allowed to work by himself, and his boss knows he has 
problems.  The examiner stated that it is unlikely that he 
would be able to maintain employment in any other situation.  

The veteran also reported to the August 2005 examiner that 
things had gotten worse at work recently with respect to his 
memory, and that his boss has had to make him a list of 
things to do or he could not remember items he needed to 
repair.  A VA outpatient treatment note from November 2002 
shows that the veteran has difficulty managing his anger and 
gets into arguments with his supervisor.  

The evidence is consistent with an inability to establish and 
maintain effective relationships.  The August 2005 examiner 
found that the veteran has emotional numbing and was never 
very close to his children.  He has one friend but reported 
he does not really know anyone else, and has no friends 
outside of work.  He reported that if he goes anywhere he 
sits with his back to the wall.  The veteran does attend 
church, but sits on the aisle so he can exit easily because 
you "don't know what will happen."  He has difficulty with 
trust and a sense of estrangement from others.  He prefers to 
isolate himself.  

Based on the above criteria, which are clearly met, the Board 
finds that the level of impairment contemplated for a 70 
percent rating is more nearly approximated than that of the 
50 percent levels.  The Board notes that certain criteria for 
the 70 percent level such as impaired impulse control, 
spatial disorientation, obsessional rituals which interfere 
with routine activities, and speech intermittently illogical, 
obscure, or irrelevant, do not appear to be met in the 
veteran's case.  However, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005) [application 
of rating schedule].  

The August 2005 examiner assigned a Global Assessment of 
Functioning (GAF) score of 55, as did the October 2003 
examiner.  The veteran has also been assigned GAF scores of 
45 in a November 2003 examination.  GAF scores assigned 
during VA outpatient therapy sessions have ranged from 45 to 
65.  

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The August 2005 examiner's assignment of a GAF score of 55 
would appear to conflict with his assessment of the veteran's 
overall social and industrial impairment as severe.  However, 
the examiner addressed this discrepancy in his opinion.  He 
stated that the veteran was given a GAF score of 55 because 
he remains employed, and that this score may be above what 
would be seen if the veteran did not have support "through 
the system with his areas of deficiency."  It is unclear 
what is intended by support through the system; however, it 
appears that the examiner may have considered factors 
extraneous to the veteran's current level of disability in 
assigning the GAF score of 55.  In light of this statement, 
and the examiner's caveat with respect to the score, the 
Board accords the objective evidence, discussed above, 
greater weight of probative value than the GAF score.  The 
examiner also stated that there are many individuals with 
less severe symptoms who are not able to maintain employment, 
and that the veteran would be unemployable in his opinion if 
it were not for the assistance of his boss who apparently 
supports him and is aware of his problems.  Based on such 
findings, the Board believes that a 70 percent rating is 
warranted despite a GAF score indicating somewhat more 
moderate symptoms.  

The October 2003 examiner assigned a similar GAF score to the 
August 2005 score; however, this too can be explained.  The 
October 2003 examiner included a rule-out diagnosis of a 
cognitive disorder, and stated that the GAF score would be 
lower if these symptoms were considered.  However, while he 
distinguished the symptoms of the cognitive disorder, he did 
not specifically find that the cognitive disorder was 
unrelated to the veteran's PTSD.  The November 2003 examiner 
assigned a lower GAF score of 45, and also found that the 
veteran suffered a cognitive disorder in addition to his 
PTSD.  The November 2003 examiner found that the combination 
of the two disorders produces an overall impairment that is 
severe in nature for the veteran's ability to perform social 
and job-related functions, although when only PTSD was 
considered, the veteran's impairment was considered mild.  
Similarly, the October 2003 examiner found the veteran's PTSD 
related symptoms to be moderate in severity, but if all 
symptoms were considered, the impairment would be more 
significant.  In essence, the discrepancy in the GAF scores 
of the October 2003 and November 2003 examiners and the 
overall level of mental/psychiatric impairment described in 
their reports comes down to a determination as to which 
symptoms will be considered as service connected.

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In its June 2005 Remand, the Board requested that, on 
examination, a distinction should be made if possible between 
symptoms attributable to the veteran's service-connected PTSD 
and a non-service-connected cognitive disorder.  The August 
2005 examiner found that there was no evidence that the 
veteran suffered from a cognitive disorder outside of the 
features associated with post-traumatic stress disorder.  

As noted above, while the November 2003 examiner diagnosed 
dementia in addition to PTSD, he did not specifically find 
that the veteran's dementia or cognitive disorder was 
unrelated to PTSD.  He stated that its etiology was unknown.  
Similarly, the October 2003 examiner did not specifically 
find that the veteran's cognitive disorder was unrelated to 
PTSD, although he did attempt to differentiate the 
symptomatology associated with the two disorders.  The Board 
believes, based on the Court's holding in Mittleider, that 
without a specific medical finding that the veteran has a 
cognitive disorder that is unrelated to PTSD, the findings of 
the October 2003 and November 2003 examiners are insufficient 
to allow the Board to disassociate the veteran's cognitive 
symptomatology from his service-connected PTSD.  The August 
2005 examiner's finding that there is no separate cognitive 
disorder simply adds an additional facet to the discussion, 
but does not change the outcome.  Regardless of whether the 
veteran in fact has a separate cognitive disorder, or whether 
his cognitive symptoms are considered features of his PTSD, 
the evidence provides no basis for the Board to conclude that 
such symptoms are unrelated to the veteran's PTSD.  At the 
very least, given the conflicting conclusions of the VA 
examiners, the evidence on this question is in approximate 
balance, and in such cases, the benefit of the doubt is to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  Accordingly, all of the veteran's 
psychiatric symptoms are considered as part of the service-
connected PTSD.

While the Board finds that a 70 percent rating is warranted, 
the Board further finds that a 100 percent rating is not 
warranted.  Under the schedular criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting [him]self or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

In the veteran's case, the evidence is not consistent with 
disorientation to time or place.  The August 2005 and October 
2003 examiners found that the veteran was oriented.  The 
November 2003 examiner stated that the veteran was not 
certain of the date; however, this falls short of a finding 
that the veteran was disoriented as to date or time.  

The evidence is not consistent with gross impairment in 
thought processes or communication.  The August 2005 examiner 
found that his speech was at normal rate and rhythm, and his 
thought processes were logical and goal directed without 
evidence of loosening of associations.  The November 2003 
examiner found that the veteran's speech was normal in 
volume, but decreased in rate and amount.  His thoughts were 
described as slowed.  The October 2003 examiner found the 
veteran's thought process was logical and coherent.  

The evidence is not consistent with persistent delusions or 
hallucinations.  While the August 2005 examiner did report 
that the veteran hears voices at times and sees an individual 
the veteran knows to be deceased waving and talking to him, 
by the examiner's use of the term "at times" this would 
appear to be an occasional event and not a persistent 
problem.  Consistent with the Board's finding, the veteran 
also reported that this problem had decreased somewhat with 
medications, and he denied any other hallucinations or 
delusions at that time.  The October 2003 examiner found the 
veteran's thought content to be devoid of any current 
auditory or visual hallucinations, although he reported such 
symptoms in the context of flashbacks.  No evidence of 
delusional content was noted.  

The November 2003 examiner reported that the veteran denied 
any auditory hallucinations, but did report "a couple" of 
visual experiences.  He described these as "sometimes" 
seeing partially formed animals crossing the road while he is 
driving.  He stated that his wife does not see these.  Again, 
the veteran's descriptions of "sometimes" and "a couple" 
lead the Board to conclude that, while present, the veteran's 
hallucinations do not rise to the level of severity 
contemplated for the 100 percent level. 

The evidence is not consistent with persistent danger of 
hurting [him]self or others.  The August 2005 examiner noted 
that the veteran was irritable, but not homicidal.  He 
reported some suicidal ideation, but had no intent or plan.  
The November 2003 examiner reported that the veteran had some 
nonspecific suicidal thoughts, and also had homicidal 
thoughts while at work, but he was able to walk it off.  

While it has been established that the veteran occasionally 
has difficulty keeping up with hygiene and grooming, there is 
no indication from the evidence or from the veteran's 
statements that he has an "inability" to perform such tasks 
or other activities of daily living, which is a key 
distinction of the 100 percent level as opposed to the 70 
percent level.  Indeed, the August 2005 examiner found that 
"[h]e is able to take care of his own activities of daily 
living."  

With respect to memory, the veteran reported to the August 
2005 examiner that he occasionally forgets to do certain 
tasks, and his manager at work has to provide a list for him.  
He also stated that he forgot to feed his chickens and they 
all died.  On examination, he was found to have decreased 
memory and concentration.  However, there is no indication 
that his memory loss is to the level of forgetting his own 
name, or the names of close relatives, or his own occupation.  
He was able to relate significant past personal information, 
although he did not recall things such as the names of his 
medications.  The October 2003 examiner found that the 
veteran's memory was moderately impaired for immediate 
information, but that he did a fair job with recent and 
remote events.  

The evidence is not consistent with grossly inappropriate 
behavior, and no examples of such behavior have been reported 
or alleged.

The Board also notes that a 100 percent evaluation for PTSD 
contemplates total social and occupational impairment.  While 
the August 2005 examiner found the veteran to be severely 
socially and occupationally impaired, he did not find that 
such impairment was total.  And, while the examiner stated 
that it was unlikely that the veteran could be employed in 
any other situation, the fact remains that the veteran is 
currently employed in a full-time occupation, and, despite 
the examiner's observation that it is uncertain how long the 
veteran will be able to keep his current job, there is no 
indication from the veteran's statements that he is at 
imminent risk of losing his job.  Similarly, the Board notes 
that the veteran has been married to the same person for 36 
years.  He maintains relationships with his children, 
grandchildren and at least one friend at work.  While his 
social impairment is significant, it cannot be and has not 
been described as total.

In sum, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the manifestations of the 
disability do not more nearly approximate the criteria for a 
100 percent rating than those for a 70 percent rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the period on appeal.  
All of the medical evidence has been considered by the Board 
in its evaluation.  While GAF scores have varied over the 
period on appeal, the Board has accounted for those 
variations in its discussion above.  The Board does not 
believe that they signify a true change in the veteran's 
condition.  Accordingly, the Board concludes that a 70 
percent rating, but not higher, is warranted throughout the 
initial evaluation period.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a total rating but has found none.  In 
addition, the Board has considered whether this case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his PTSD and that the  manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  




ORDER

A 70 percent rating for PTSD is granted throughout the 
initial evaluation period, subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


